Exhibit 10.2

March 9, 2006

Michael J. Gast, MD, PhD

111 Augusta Drive

West Chester, PA 19382

 

  Re: Agreement in the Event of a Change of Control of Genaera Corporation

Dear Dr. Gast:

The following will confirm the agreement of Genaera Corporation, a Delaware
corporation (the “Company”), with you concerning the consequences upon certain
terminations of your employment in connection with a change in control of the
Company.

In consideration of your past and continued service to the Company and in
consideration of the mutual covenants and agreements contained in this letter
(this “Agreement”), the Company and you hereby agree, intending to be legally
bound hereby, as follows:

1. Covered Termination. A “Covered Termination” shall be deemed to occur if your
employment with the Company terminates under any one of the following
circumstances: (i) within the 12-month period immediately following a Change of
Control (as defined below), your employment with the Company is terminated by
the Company without Cause (as defined below), or (ii) within the six-month
period immediately following a Change of Control, you terminate your employment
with the Company for Good Reason (as defined below). Notwithstanding anything
contained in this Agreement to the contrary, if following the commencement of
any discussions with any person that ultimately results in a Change in Control
of the Company, (i) your employment with the Company is terminated, (ii) you are
removed from any material duties or position with the Company or (iii) your base
salary is reduced, then for all purposes of this Agreement, such Change in
Control of the Company shall be deemed to have occurred on the date immediately
prior to the date of such termination, removal or reduction.

2. Payments Upon a Covered Termination. If a Covered Termination occurs, then
the Company will, on or before your last day as an employee of the Company, pay
to you, in lieu of any other rights to cash compensation other than the payment
of your salary for services performed before the date of termination and as a
severance benefit, a lump sum cash payment equal to one times your total base
salary plus bonus compensation from the Company for the immediately preceding
calendar year.



--------------------------------------------------------------------------------

3. Certain Additional Payments by the Company.

(a) Anything in this Agreement to the contrary notwithstanding in the event it
shall be determined that any payment or distribution by, or benefit from, the
Company to or for your benefit, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise (any such
payments, distributions or benefits being individually referred to herein as a
“Payment,” and any two or more of such payments, distributions or benefits being
referred to herein as “Payments”), would be subject to the excise tax imposed by
Section 4999 of the Internal Revenue Code of 1986, as amended from time to time
(the “Code”) (such excise tax, together with any interest thereon, any
penalties, additions to tax, or additional amounts with respect to such excise
tax, and any interest in respect of such penalties, additions to tax or
additional amounts, being collectively referred herein to as the “Excise Tax”),
then you shall be entitled to receive an additional payment or payments
(individually referred to herein as a “Gross-Up Payment” and any two or more of
such additional payments being referred to herein as “Gross-Up Payments”) in an
amount such that after payment by you of all taxes (as defined in paragraph
3(k)) imposed upon the Gross-Up Payment, you retain an amount of such Gross-Up
Payment equal to the Excise Tax imposed upon the Payments.

(b) Subject to the provisions of paragraph 3(c) through (i), any determination
(individually, a “Determination”) required to be made under this paragraph 3(b),
including whether a Gross-Up Payment is required and the amount of such Gross-Up
Payment, shall initially be made, at the Company’s expense, by nationally
recognized tax counsel mutually acceptable to the Company and you (“Tax
Counsel”). Tax Counsel shall provide detailed supporting legal authorities,
calculations, and documentation both to the Company and you within 15 business
days of the termination of your employment, if applicable, or such other time or
times as is reasonably requested by the Company or you. If Tax Counsel makes the
initial Determination that no Excise Tax is payable by you with respect to a
Payment or Payments, it shall furnish you with an opinion reasonably acceptable
to you that no Excise Tax will be imposed with respect to any such Payment or
Payments. You shall have the right to dispute any Determination (a “Dispute”)
within 15 business days after delivery of Tax Counsel’s opinion with respect to
such Determination. The Gross-Up Payment, if any, as determined pursuant to such
Determination shall, at the Company’s expense, be paid by the Company to you
within five business days of your receipt of such Determination. The existence
of a Dispute shall not in any way affect your right to receive the Gross-Up
Payment in accordance with such Determination. If there is no Dispute, such
Determination shall be binding, final and conclusive upon the Company and you,
subject in all respects, however, to the provisions of paragraph 3(c) through
(i) below. As a result of the uncertainty in the application of Sections 4999
and 280G of the Code, it is possible that Gross-Up Payments (or portions
thereof) which will not have been made by the Company should have been made
(“Underpayment”), and if upon any reasonable written request from you or the
Company to Tax Counsel, or upon Tax Counsel’s own initiative, Tax Counsel, at
the Company’s expense, thereafter determines that you is required to make a
payment of any Excise Tax or any additional Excise Tax, as the case may be, Tax
Counsel shall, at the Company’s expense, determine the amount of the
Underpayment that has occurred and any such Underpayment shall be promptly paid
by the Company to you.

(c) The Company shall defend, hold harmless, and indemnify you on a fully
grossed-up after tax basis from and against any and all claims, losses,
liabilities, obligations,

 

- 2 -



--------------------------------------------------------------------------------

damages, impositions, assessments, demands, judgments, settlements, costs and
expenses (including reasonable attorneys’, accountants’, and experts’ fees and
expenses) with respect to any of your tax liability resulting from any Final
Determination (as defined in paragraph 3(j)) that any Payment is subject to the
Excise Tax.

(d) If a party hereto receives any written or oral communication with respect to
any question, adjustment, assessment or pending or threatened audit,
examination, investigation or administrative, court or other proceeding which,
if pursued successfully, could result in or give rise to a claim by you against
the Company under this paragraph 3 (“Claim”), including, but not limited to, a
claim for indemnification of you by the Company under paragraph 3(c), then such
party shall promptly notify the other party hereto in writing of such Claim
(“Tax Claim Notice”).

(e) If a Claim is asserted against you (“Employee Claim”), you shall take or
cause to be taken such action in connection with contesting such Employee Claim
as the Company shall reasonably request in writing from time to time, including
the retention of counsel and experts as are reasonably designated by the Company
(it being understood and agreed by the parties hereto that the terms of any such
retention shall expressly provide that the Company shall be solely responsible
for the payment of any and all fees and disbursements of such counsel and any
experts) and the execution of powers of attorney, provided that:

(i) within 30 calendar days after the Company receives or delivers, as the case
may be, the Tax Claim Notice relating to such Employee Claim (or such earlier
date that any payment of the taxes claimed is due from you, but in no event
sooner than five calendar days after the Company receives or delivers such Tax
Claim Notice), the Company shall have notified you in writing (“Election
Notice”) that the Company does not dispute its obligations (including, but not
limited to, its indemnity obligations) under this Agreement and that the Company
elects to contest, and to control the defense or prosecution of such Employee
Claim at the Company’s sole risk and sole cost and expense; and

(ii) the Company shall have advanced to you on an interest-free basis, the total
amount of the tax claimed in order for you, at the Company’s request, to pay or
cause to be paid the tax claimed, file a claim for refund of such tax and,
subject to the provisions of the last sentence of paragraph 3(g), sue for a
refund of such tax if such claim for refund is disallowed by the appropriate
taxing authority (it being understood and agreed by the parties hereto that the
Company shall only be entitled to sue for a refund and the Company shall not be
entitled to initiate any proceeding in, for example, United States Tax Court)
and shall indemnify and hold you harmless, on a fully grossed-up after tax
basis, from any tax imposed with respect to such advance or with respect to any
imputed income with respect to such advance; and

(iii) the Company shall reimburse you for any and all costs and expenses
resulting from any such request by the Company and shall indemnify and hold you
harmless, on fully grossed-up after-tax basis, from any tax imposed as a result
of such reimbursement.

 

- 3 -



--------------------------------------------------------------------------------

(f) Subject to the provisions of paragraph 3(e) hereof; the Company shall have
the right to defend or prosecute, at the sole cost, expense and risk of the
Company, such Employee Claim by all appropriate proceedings, which proceedings
shall be defended or prosecuted diligently by the Company to a Final
Determination; provided however, that (i) the Company shall not, without your
prior written consent, enter into any compromise or settlement of such Employee
Claim that would adversely affect you, (ii) any request from the Company to you
regarding any extension of the statute of limitations relating to assessment,
payment, or collection of taxes for your taxable year with respect to which the
contested issues involved in, and amount of the Employee Claim relate is limited
solely to such contested issues and amount, and (iii) the Company’s control of
any contest or proceeding shall be limited to issues with respect to the
Employee Claim and you shall be entitled to settle or contest, in your sole and
absolute discretion, any other issue raised by the Internal Revenue Service or
any other taxing authority. So long as the Company is diligently defending or
prosecuting such Employee Claim, you shall provide or cause to be provided to
the Company any information reasonably requested by the Company that relates to
such Employee Claim, and shall otherwise cooperate with the Company and its
representatives in good faith in order to contest effectively such Employee
Claim. The Company shall keep you informed of all developments and events
relating to any such Employee Claim (including, without limitation, providing to
you copies of all written materials pertaining to any such Employee Claim), and
you or your authorized representatives shall be entitled, at your expense, to
participate in all conferences, meetings and proceedings relating to any such
Employee Claim.

(g) If, after actual receipt by you of an amount of a tax claimed (pursuant to
an Employee Claim) that has been advanced by the Company pursuant to paragraph
3(e)(ii) hereof the extent of the liability of the Company hereunder with
respect to such tax claimed has been established by a Final Determination, you
shall promptly pay or cause to be paid to the Company any refund actually
received by, or actually credited to, you with respect to such tax (together
with any interest paid or credited thereon by the taxing authority and any
recovery of legal fees from such taxing authority related thereto), except to
the extent that any amounts are then due and payable by the Company to you,
whether under the provisions of this Agreement or otherwise. If, after the
receipt by you of an amount advanced by the Company pursuant to paragraph
3(e)(ii), a determination is made by the Internal Revenue Service or other
appropriate taxing authority that you shall not be entitled to any refund with
respect to such tax claimed and the Company does not notify you in writing of
its intent to contest such denial of refund prior to the expiration of 30
calendar days after such determination, then such advance shall be forgiven and
shall not be required to be repaid and the amount of such advance shall offset,
to the extent thereof, the amount of any Gross-Up Payments and other payments
required to be paid hereunder.

(h) With respect to any Employee Claim, if the Company fails to deliver an
Election Notice to you within the period provided in paragraph 3(e)(i) hereof
or, after delivery of such Election Notice, the Company fails to comply with the
provisions of paragraph 3(e)(ii) and (iii) and (f) hereof, then you shall at any
time thereafter have the right (but not the obligation), at your election and in
your sole and absolute discretion, to defend or prosecute, at the sole cost,
expense and risk of the Company, such Employee Claim. You shall have full
control of such defense or prosecution and such proceedings, including any
settlement or compromise thereof. If requested by you, the Company shall
cooperate, and shall cause its Affiliates to cooperate, in

 

- 4 -



--------------------------------------------------------------------------------

good faith with you and your authorized representatives in order to contest
effectively such Employee Claim. The Company may attend, but not participate in
or control, any defense, prosecution, settlement or compromise of any Employee
Claim controlled by you pursuant to this paragraph 3(h) and shall bear its own
costs and expenses with respect thereto. In the case of any Employee Claim that
is defended or prosecuted by you, you shall, from time to time, be entitled to
current payment, on a fully grossed-up after tax basis, from the Company with
respect to costs and expenses incurred by you in connection with such defense or
prosecution.

(i) In the case of any Employee Claim that is defended or prosecuted to a Final
Determination pursuant to the terms of this paragraph 3(i), the Company shall
pay, on a folly grossed-up after tax basis, to you in immediately available
funds the foil amount of any taxes arising or resulting from or incurred in
connection with such Employee Claim that have not theretofore been paid by the
Company to you, together with the costs and expenses, on a folly grossed-up
after tax basis, incurred in connection therewith that have not theretofore been
paid by the Company to you, within ten calendar days after such Final
Determination. In the case of any Employee Claim not covered by the preceding
sentence, the Company shall pay, on a folly grossed-up after tax basis, to you
in immediately available funds the full amount of any taxes arising or resulting
from or incurred in connection with such Employee Claim at least ten calendar
days before the date payment of such taxes is due from you, except where payment
of such taxes is sooner required under the provisions of this paragraph 3(i), in
which case payment of such taxes (and payment, on a folly grossed-up after tax
basis, of any costs and expenses required to be paid under this paragraph 3(i)
shall be made within the time and in the manner otherwise provided in this
paragraph 3(i).

(j) For purposes of this Agreement, the term “Final Determination” shall mean
(A) a decision, judgment, decree or other order by a court or other tribunal
with appropriate jurisdiction, which has become final and non-appealable; (B) a
final and binding settlement or compromise with an administrative agency with
appropriate jurisdiction, including, but not limited to, a closing agreement
under Section 7121 of the Code; (C) any disallowance of a claim for refund or
credit in respect to an overpayment of tax unless a suit is filed on a timely
basis; or (D) any final disposition by reason of the expiration of all
applicable statutes of limitations.

(k) For purposes of this Agreement, the terms “tax” and “taxes” mean any and all
taxes of any kind whatsoever (including, but not limited to, any and all Excise
Taxes, income taxes, and employment taxes), together with any interest thereon,
any penalties, additions to tax, or additional amounts with respect to such
taxes and any interest in respect of such penalties, additions to tax, or
additional amounts.

4. Definitions.

(a) Change of Control. A “Change of Control” shall be deemed to have occurred
if,

(i) Any “person” (as such term is used in sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) is or becomes
a “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 40% or more of the
voting power of the then outstanding securities of the Company;

 

- 5 -



--------------------------------------------------------------------------------

(ii) During any period of two consecutive calendar years there is a change of
25% or more in the composition of the Board of the Company in office at the
beginning of the period except for changes approved by at least two-thirds of
the Directors then in office who were Directors at the beginning of the period;

(iii) The stockholders of the Company approve an agreement providing for (A) the
merger or consolidation of the Company with another corporation where the
stockholders of the Company, immediately prior to the merger or consolidation,
will not beneficially own, immediately after the merger or consolidation, shares
entitling such stockholders to 50% or more of all votes (without consideration
of the rights of any class of stock to elect Directors by a separate class vote)
to which all stockholders of the corporation issuing cash or securities in the
merger or consolidation would be entitled in the election of directors, or where
the members of the Board, immediately prior to the merger or consolidation,
would not, immediately after the merger or consolidation, constitute a majority
of the Board of Directors of the corporation issuing cash of securities in the
merger or consolidation, or (B) the sale or other disposition of all or
substantially all of the assets of the Company, or a liquidation, dissolution or
statutory exchange of the Company; or

(iv) Any person has commenced, or announced an intention to commence, a tender
offer or exchange offer for 40% or more of the voting power of the
then-outstanding securities of the Company.

(b) Cause. For purposes of this Agreement, “Cause” shall mean (y)

(i) your gross negligence or willful misconduct in connection with your duties
or in the course of your employment with the Company;

(ii) an act of fraud, embezzlement or theft in connection with your duties or in
the course of your employment with the Company;

(iii) your intentional wrongful damage to property of the Company;

(iv) your intentional wrongful disclosure of secret processes or confidential
information of the Company; or

(v) an act by you leading to a conviction of a felony or a misdemeanor involving
moral turpitude.

For purposes of this Agreement, no act, or failure to act, on your part shall be
deemed “intentional” if it was due primarily to an error in judgment or
negligence, but shall be deemed “intentional” only if done, or omitted to be
done, by you not in good faith and without reasonable belief that your action or
omission was in the best interest of the Company. Notwithstanding the foregoing,
you shall not be deemed to have been terminated as a result of for “Cause”
hereunder

 

- 6 -



--------------------------------------------------------------------------------

unless and until there shall have been delivered to you a copy of a resolution
duly adopted by the affirmative vote of not less than three-quarters of the
Board of Directors then in office at a meeting of the Board of Directors called
and held for such purposes (after reasonable notice to you and an opportunity
for you, together with your counsel, to be heard before the Board of Directors),
finding that, in the good faith opinion of the Board of Directors, you had
committed an act set forth above in this paragraph 4(b) and specifying the
particular thereof in detail.

(c) Good Reason. For purposes of this Agreement, you shall have “Good Reason” to
terminate your employment after a Change of Control if the Company shall:

(i) assign to you any duties inconsistent with your position (including offices,
titles and reporting requirements), authority, duties or responsibilities with
the Company in effect immediately before the occurrence of the first Change in
Control of the Company or otherwise make any change in any such position,
authority, duties or responsibilities;

(ii) remove you from, or fail to re-elect or appoint you to, any duties or
position with the Company or any of its Affiliates that were assigned or held by
you immediately before the occurrence of the first Change in Control of the
Company, except that a nominal change in your title that is merely descriptive
and does not affect rank or status shall not constitute such an event;

(iii) take any other action that results in a material diminution in such
position, authority, duties or responsibilities or otherwise take any action
that materially interferes therewith;

(iv) reduce your annual base salary as in effect immediately before the
occurrence of the first Change in Control of the Company or as your annual base
salary may be increased from time to time after that occurrence (the “Base
Salary”);

(v) relocate your principal office outside of the metropolitan area of
Philadelphia, Pennsylvania;

(vi) fail to (x) continue in effect any bonus, incentive, profit sharing,
performance, savings, retirement or pension policy, plan, program or arrangement
(such policies, plans, programs and arrangements collectively being referred to
herein as “Basic Benefit Plans”), including, but not limited to, any deferred
compensation, supplemental executive retirement or other retirement income,
stock option, stock purchase, stock appreciation, or similar policy, plan,
program or arrangement of the Company, in which you were a participant
immediately before the occurrence of the first Change in Control of the Company,
or any substitute plan adopted by the Board of Directors and in which you were a
participant immediately before the occurrence of the last Change in Control of
the Company, unless an equitable and reasonably comparable arrangement (embodied
in a substitute or alternative benefit or plan) shall have been made with
respect to such Basic Benefit Plan promptly following the occurrence of the last
Change in

 

- 7 -



--------------------------------------------------------------------------------

Control of the Company, or (y) continue your participation in any Basic Benefit
Plan (or any substitute or alternative plan) on substantially the same basis,
both in terms of the amount of benefits provided to you (which are in any event
always subject to the terms of any applicable Basic Benefit Plan) and the level
of your participation relative to other participants, as existed immediately
before the occurrence of the first Change in Control of the Company;

(vii) fail to continue to provide you with benefits substantially similar to
those enjoyed by you under any of the Company’s other employee benefit plans,
policies, programs and arrangements (the “Other Benefit Plans”), including, but
not limited to, life insurance, medical, dental, health, hospital, accident or
disability plans, in which you were a participant immediately before the
occurrence of the first Change in Control of the Company;

(viii) take any action that would directly or indirectly materially reduce any
other non-contractual benefits that were provided to you by the Company
immediately before the occurrence of the first Change in Control of the Company
or deprive you of any material fringe benefit enjoyed by you immediately before
the occurrence of the first Change in Control of the Company;

(ix) fail to provide you with the number of paid vacation days to which you were
entitled in accordance with the Company’s vacation policy in effect immediately
before the occurrence of the first Change in Control of the Company;

(x) fail to continue to provide your with office space, related facilities and
support personnel (including, but not limited to, administrative and secretarial
assistance) (y) that are both commensurate with your responsibilities to and
position with the Company immediately before the occurrence of the first Change
in Control of the Company and not materially dissimilar to the office space,
related facilities and support personnel provided to other employees of the
Company having comparable responsibility to you, or (z) that are physically
located at the Company’s principal executive offices;

(xi) require you to perform a majority of your duties outside the Company’s
principal executive offices for a period of more than 21 consecutive days or for
more than 90 days in any calendar year;

(xii) fail to honor any provision of any employment agreement you have or may in
the future have with the Company or fail to honor any provision of this
Agreement;

(xiii) give effective notice of an election to terminate at the end of the term
or extended the term of any employment agreement you have or may in the future
have with the Company in accordance with the terms of any such agreement; or

 

- 8 -



--------------------------------------------------------------------------------

(xiv) purport to terminate your employment by the Company unless notice of that
termination shall have been given to you pursuant to, and that notice shall meet
the requirements of, paragraph 5(f).

5. Miscellaneous.

(a) This Agreement does not affect your existing or future employment
arrangements with the Company unless a Change in Control shall have occurred
before the expiration of the term of this Agreement. Your employment with the
Company shall continue to be governed by your existing or future employment
agreements with the Company, if any, or, in the absence of any employment
agreement, shall continue to be at the will of the Chief Executive Officer of
the Company, except that if (i) a Change in Control shall have occurred before
the expiration of the term of this Agreement and (ii) your employment with the
Company is terminated after that Change in Control, then you shall be entitled
to receive certain benefits as provided in this Agreement. For the avoidance of
doubt, the benefits payable pursuant to this Agreement shall be reduced by any
severance payments paid to you pursuant to another existing or future employment
agreement or arrangement.

(b) The Company will require any purchaser of all or substantially all of the
assets of the Company, by agreement in form and substance reasonably
satisfactory to you, to expressly assume and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform it if no such purchase had taken place. Failure of the Company to obtain
such agreement prior to the effectiveness of any such succession shall be a
breach of this Agreement and shall entitle you to compensation from the Company
in the same amount and on the same terms as you would be entitled hereunder if a
Covered Termination had occurred. As used in this Agreement, “Company” shall
mean the Company as hereinbefore defined and any purchaser of its assets as
aforesaid which executed and delivers the agreement provided for herein.

(c) This Agreement shall remain in effect for so long as you are employed by the
Company. This Agreement shall be governed by the laws of the Commonwealth of
Pennsylvania and shall inure to the benefit of your heirs.

(d) The Company represents that this Agreement has been duly authorized and is
binding on and enforceable against the Company. The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision, which shall remain in full
force and effect.

(e) Upon payment of the amount required under paragraph 2 hereof, you shall
deliver to the Company a general release of liability of the Company and its
officers and directors in a form reasonably satisfactory to the Company.

(f) All payments made pursuant to this Agreement shall be subject to withholding
of applicable deductions and income and employment taxes.

(g) Any notice or other communication required or permitted hereunder shall be
in writing and shall be delivered personally, sent by facsimile transmission or
sent by certified, registered or express mail, postage prepaid. Any such notice
shall be deemed given when so delivered personally or sent by facsimile
transmission or, if mailed, five days after the date of deposit in the United
States mails to the following addresses:

If to Employee:

Michael J. Gast, MD, PhD

111 Augusta Drive

West Chester, PA 19382

 

- 9 -



--------------------------------------------------------------------------------

If to the Company:

Genaera Corporation

5110 Campus Drive

Plymouth Meeting, PA 19462

Attention: General Counsel

6. Entire Agreement. This writing represents the entire agreement and
understanding of the parties with respect to the subject matter hereof, and
supersedes all prior agreements, written or oral, with respect thereto. This
Agreement may not be altered or amended except by an agreement in writing and
agreed to by the Company and you.

Please indicate your acceptance of the above agreement by signing below in the
space indicated.

 

Very truly yours,

GENAERA CORPORATION, a Delaware corporation By:  

/s/ John L. Armstrong, Jr.

  John L. Armstrong, Jr.   President and Chief Executive Officer

Agreed to and accepted this 19th day of March, 2006;

 

/s/ Michael J. Gast

Michael J. Gast

 

- 10 -